          Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 In re:                                           Case No. 15-31594

 DAVID GORDON WALLACE, JR,                        Chapter 7

           Debtor.


  TRUSTEE’S AGREED MOTION FOR ORDER (I) APPROVING SETTLEMENT
 PURSUANT TO BANKRUPTCY RULE 9019, (II) AUTHORIZING THE SALE FREE
   AND CLEAR OF LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES OF
  CERTAIN ASSETS RELATED TO THE SETTLEMENT AND (III) DISMISSING
      ADVERSARY PROCEEDING NO. 20-03190 AGAINST SUGAR LAND
              ENTERTAINMENT ENTERPRISES, LP, ET AL.


          THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
          IF YOU OPPOSE THIS MOTION, YOU SHOULD IMMEDIATELY CONTACT
          THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
          MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
          SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
          YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
          ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
          NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
          RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
          YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT
          YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
          OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
          AND MAY DECIDE THE MOTION AT THE HEARING.

          REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Rodney D. Tow, the chapter 7 trustee (the “Trustee”) appointed in the Chapter 7 case of

David Gordon Wallace, Jr. (the “Debtor” or “Wallace”), files this motion for (i) approval of a

settlement between Trustee and Sugar Land Entertainment Enterprises, LP, Sugar Land Sports

Management, LLC, Rink Operations Management, LLC, and Sugar Land Rink Lenders, LLC

(collectively, the “Skating Rink Entities”) that compromises the adversary proceeding Tow v.
       Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 2 of 10




Sugar Land Entertainment Enterprises, LP; Sugar Land Sports Management, LLC; Rink

Operations Management, LLC; and Sugar Land Rink Lenders, LLC, Adv. Prod. No. 20-03190 (the

“Adversary Proceeding”), under the terms of the Settlement Agreement attached hereto as Exhibit

A (the “Settlement Agreement”), (ii) authority to enter into the Equity Purchase Agreement

attached hereto as Exhibit B (the “Equity Purchase Agreement”) and consummate the sale

transaction contemplated under the Equity Purchase Agreement, and (iii) dismissal of the

Adversary Proceeding with prejudice, and respectfully states the following:

                                       JURISDICTION

       1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.     The bases for the relief sought herein are section 105(a) and 363 of title 11 of the

United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy Code”) and rule 9019

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                       BACKGROUND

       4.     On June 17, 2020, the Trustee commenced the Adversary Proceeding against the

Skating Rink Entities in the U.S. Bankruptcy Court for the Southern District of Texas, Houston

Division. Among other things, the Trustee asserted causes of action for violations of Texas

Business Organizations Code §§ 101.502 and 153.552, breach of contract, and an accounting.

       5.     The Trustee and the Skating Rink Entities now desire to resolve all pending and

potential disputes between them, including all claims asserted in or related to the Adversary

Proceeding. The Trustee and the Skating Rink Entities have agreed on the terms of a Settlement

Agreement.




                                               2
       Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 3 of 10




       6.      For the reasons discussed below, the Trustee and the Skating Rink Entities

respectfully request that the Court enter an order approving the Settlement Agreement, authorizing

the Trustee to enter into the Equity Purchase Agreement and consummate the sale transaction

contemplated under the Equity Purchase Agreement, and dismissing the Adversary Proceeding.

                                     RELIEF REQUESTED

       7.      Pursuant to sections 105(a) and 363 of the Bankruptcy Code and rule 9019 of the

Bankruptcy Rules, the Trustee seeks entry of an order, substantially in the form of the proposed

order attached hereto, approving the Settlement Agreement, approving the Equity Purchase

Agreement and the consummation of the sale transaction under the Equity Purchase Agreement,

and dismissing the Adversary Proceeding with prejudice.

                                      BASIS FOR RELIEF

       A.      Approval of Settlement

       8.      Bankruptcy Rule 9019(a) provides that, “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Bankruptcy Rule 9019(a)

empowers a bankruptcy court to approve compromises and settlements if they are “fair and

equitable and in the best interest of the estate.” In re Cajun Elec. Power Coop., Inc., 119 F.3d 349,

355 (5th Cir. 1997); In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995).

       9.      Courts should approve a proposed settlement or compromise under Bankruptcy

Rule 9019 if the settlement is within a range of reasonableness, fair and equitable, and in the best

interest of the bankruptcy estate. “In deciding whether a settlement of litigation is fair and

equitable, a judge in bankruptcy must make a well-informed decision, comparing the terms of the

compromise with the likely rewards of litigation.” In re Cajun Elec. Power Co-op., Inc., 119 F.3d

349, 356 (5th Cir. 1997) (citations omitted); see also Protective Committee for Independent

Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414 (1968); United States v. AWECO,


                                                 3
       Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 4 of 10




Inc. (In re AWECO, Inc.), 725 F.2d 293 (5th Cir. 1984); Rivercity v. Herpel (In re Jackson Brewing

Co.), 624 F.2d 599 (5th Cir. 1980). Moreover, a bankruptcy court need not be convinced that the

proposed settlement is the best possible, but “need only conclude that the settlement falls within

the reasonable range of litigation possibilities somewhere above the lowest point in the range of

reasonableness.” In re Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008).

       10.     The Fifth Circuit has directed that, in determining whether to approve a proposed

settlement, a bankruptcy court should evaluate the following factors: (1) the probability of success

in the litigation, with due consideration for the uncertainty in fact and law, (2) the complexity and

likely duration of the litigation and any attendant expense, inconvenience, and delay, and (3) all

other factors bearing on the wisdom of the compromise. The Official Committee of Unsecured

Creditors v. Moeller (In re AGE Refining, Inc.), 801 F.3d 530, 540 (5th Cir. 2015); In re Jackson

Brewing Co., 624 F.2d at 602.

       11.     Under the third, catch-all provision, the Fifth Circuit has specified two additional

considerations. First, the court should consider the best interests of the creditors, “with proper

deference to their reasonable views.” In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir.

1996). Second, the court should consider “the extent to which the settlement is truly the product

of arms-length bargaining, and not of fraud or collusion.” Id. at 918 (internal citations omitted).

               i.      Probability of Success

       12.     As noted above, the Trustee’s claims derive from his requests for certain books and

records of the Skating Rink Entities. After the Skating Rink Entities produced records in response

to the requests, Pritesh Shah, a principal of Sugar Land Entertainment Enterprises, LP, Rink

Operations Management, LLC, and Sugar Land Rink Lenders, LLC was deposed on topics

regarding, inter alia, the existence of other responsive documents. After the testimony in the

deposition, the Trustee is satisfied that the Skating Rink Entities likely produced all available


                                                 4
        Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 5 of 10




responsive documents. The remaining claims are based on whether the Skating Rink Entities are

in compliance with their obligations under applicable Texas law and the Skating Rink Entities’

governance documents. There is no certainty that the Trustee can establish liability for such

claims, and even if so, the damages, if any, are uncertain.

        13.    The Trustee may also make a request for attorneys’ fees to be awarded in

connection with its books and records requests, as this Court has noted in prior hearings. However,

the Trustee is satisfied that the purchase and sale of Equity Interests (as defined in the Equity

Purchase Agreement) is sufficient for it to waive its right to seek such fees, as well any other relief

requested in the Adversary Proceeding.

               ii.     Complexity; Duration; Expense

        14.    If this adversary proceeding continues, the Trustee will incur additional expense in

discovery costs establishing the Debtor’s estate’s claims against the Skating Rink Entities. These

fees and expenses will likely represent a substantial cost to the Debtor’s estate as litigation of the

claims will require the expenditure of significant litigation-related expenses. Additionally, it will

likely take additional time to resolve the Debtor’s estate’s claims against the Skating Rink Entities.

The settlement of the claims against the Skating Rink Entities allows the Trustee to avoid these

expenses and collect what the Trustee deems to be an acceptable purchase price for the Equity

Interests.

               iii.    Other Factors: Best Interests of Creditors and Arm’s Length Transaction

        15.    The proposed settlement provides the Debtor’s estate with the benefit of a

substantial payment to be made as of the closing of the transactions in the Equity Purchase

Agreement. The certainty of payment presently rather than the possibility of a smaller payment

later confirms that the settlement is in the best interest of the Debtor’s estate’s creditors and

promotes the integrity of the judicial system.


                                                  5
       Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 6 of 10




       16.     Finally, the negotiation of the Settlement Agreement and the Equity Purchase

Agreement is the product of an arms’ length negotiation between the parties. This weighs in favor

of approval of the settlement.

       B.      Transfer of Equity Interests Free of Liens, Claims, Interests and
               Encumbrances

       17.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that a debtor,

“after notice and hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b). Although section 363 of the Bankruptcy Code does

not set forth a standard for determining when it is appropriate for a court to authorize the sale or

disposition of a debtor’s assets, “for the debtor-in-possession or trustee to satisfy its fiduciary duty

to the debtor, creditors and equity holders, there must be some articulated business justification for

using, selling, or leasing the property outside the ordinary course of business.” In re Cont’l Air

Lines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986). Whether a transaction has a sufficient articulated

business justification depends on the facts of the case. Id.

       18.     Once a trustee has articulated a valid business justification, “a presumption [arises]

that the officers and directors of a corporation, in making a business decision for that corporation,

act only after they have been appropriately informed and after they have honestly determined that

the action to be taken is in the best interest of the corporation.” In re Performance Nutrition, Inc.,

239 B.R. 93, 111 (Bankr. N.D. Tex. 1999). When applying the “business judgment” standard,

courts show deference to a debtor’s business decisions. See, e.g., In re Tom’s Foods Inc., 2005

WL 3022022, *2 (Bankr. M.D. Ga. 2005) (“courts are loath to interfere with corporate decisions

absent a showing of bad faith, self-interest, or gross negligence”); Atkins v. Hibernia Corp., 182

F.3d 320, 324 (5th Cir. 1999); GBL Holding Co. v. Blackburn/Travis/Cole, Ltd. (In re State Park




                                                   6
       Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 7 of 10




Bldg. Group, Ltd.), No. Civ. A. 3:04-CV-2411-M, 2009 WL 440379, *2 (N.D. Tex. Feb. 23, 2009)

(“great judicial deference is given to [the debtor in possession’s] exercise of business judgment”).

        19.        The Trustee has determined that immediate approval of the Sale is the best way to

maximize the value of the Debtor’s estate for the benefit of all constituencies. The Trustee does

not have a need for the Assets to wind down the affairs of the Debtor.

        20.        Based on the foregoing, the Trustee has determined in its sound business judgment

that the sale of the Equity Interests on the terms and conditions set forth in the Equity Purchase

Agreement are fair and reasonable and in the best interest of the Debtor’s estate, its creditors, and

all parties in interest in the Debtor’s chapter 7 case.

        21.        Under section 363(f) of the Bankruptcy Code, a trustee may sell property free and

clear of any lien, claim, or interest in such property if, among other things:

           (i)        applicable non-bankruptcy law permits sale of such property free and
                      clear of such interest;

           (ii)       such entity consents;

           (iii)      such interest is a lien and the price at which the property is sold is
                      greater than all liens on such property;

           (iv)       such interest is in bona fide dispute; or

           (v)        such entity could be compelled, in a legal or equitable proceeding, to
                      accept money satisfaction of such interest.

        22.        To facilitate the sale of the Equity Interests, the Trustee requires authorization to

sell them free and clear of any and all liens, claims, encumbrances, or interests. Because section

363(f) of the Bankruptcy Code is drafted in the disjunctive, satisfaction of any one of its five

requirements is sufficient to permit the sale to be free and clear of all liens, claims, encumbrances,

and interests (each, an “Interest”, and collectively, the “Interests”).




                                                     7
        Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 8 of 10




        23.    Here, a “free and clear” sale is warranted because sections 363(f)(l) and (5) are

satisfied. The Trustee contends that if there is anyone with a lien or a claim against the Equity

Interests, then applicable non-bankruptcy law permits sale of such property free and clear of such

any monetary liens and claims asserted against it. Also, the Trustee contends that such entities

could be compelled, in a legal or equitable proceeding, to accept money satisfaction of such

interest.

        24.    Here, Neal Jain (“Jain”) has filed a proof of claim against the Debtor. Pursuant to

the proof of claim, before the commencement of the bankruptcy action, the Debtor purportedly

pledged the Equity Interests to Jain as collateral for indebtedness. In adjudicating Jain’s claim

against the Debtor for indebtedness owed, Jain could be compelled to accept a money satisfaction

of his Interests. Accordingly, the sale of the Equity Interests as contemplated in the Equity

Purchase Agreement may be made free of liens, claims, interests and encumbrances. To satisfy the

terms of the Equity Purchase Agreement, the Trustee requests that the Equity Interests be sold free

of liens, claims, and encumbrances.

        C.     Dismissal of Adversary Proceeding

        25.    As contemplated under the Settlement Agreement, the parties seek to dismiss the

Adversary Proceeding with prejudice with this Court retaining jurisdiction in connection with any

disputes arising from the implementation of the Settlement Agreement or the Equity Purchase

Agreement.



                          [Remainder of Page Intentionally Left Bank]




                                                8
      Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 9 of 10




                                          CONCLUSION

       WHEREFORE, Rodney D. Tow, Chapter 7 Trustee, requests that the Court issue an order

substantially in the form attached hereto and such other relief that is just and proper.

                                             Respectfully submitted,

                                             PARKINS LEE & RUBIO LLP

                                             /s/ Charles M. Rubio
                                             Charles M. Rubio P.C.
                                             Pennzoil Place
                                             700 Milam, Suite 1300
                                             Houston, Texas 77002
                                             Phone: (212) 763-3331
                                             Email: crubio@parkinslee.com

                                             Counsel to Rodney D. Tow, Chapter 7 Trustee




                                                 9
      Case 15-31594 Document 230 Filed in TXSB on 02/12/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE

        I certify that on February 12, 2021, a true and correct copy of the foregoing document was
served (i) by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas to all parties registered to receive such notice and (ii) to the following
parties, by the method indicated:

       Gregg S. Weinberg
       Dustin Fessler
       Roberts Markel Weinberg Butler Hailey PC
       2800 Post Oak Blvd., Floor 57
       Houston, Texas 77056
       Email: gweinberg@rmwbhlaw.com
       Email: dfessler@rmwbh.com
       By email

       David Gordon Wallace Jr.
       1634 Brookstone Lane
       Sugar Land, TX 77479-1895
       By mail

       Neal Jain Ness
       17 St. Peters Walk
       Sugar Land, TX 77479-2525
       By mail

       Jacquelyn Marie Wallace 1996 Trust
       13131 Dairy Ashford, Suite 175
       Sugar Land, Texas 77478
       By mail

       Whitney Leigh Wallace 1996 Trust
       13131 Dairy Ashford, Suite 175
       Sugar Land, Texas 77478
       By mail


                                                  /s/ Charles M. Rubio
                                                  Charles M. Rubio




                                                 10
